DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-11 and 13-15 of US Application No. 16/087,188 are currently pending and have been examined. Applicant amended claims 1 and 11 and canceled claims 2 and 12.
Claims 1, 3-11 and 13-15 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 11 December 2020, with respect to the rejection of claims 1, 3-11 and 13-15 udner 35 USC § 103 have been fully considered and are persuasive. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 1, 3-11 and 13-15 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Nagy et al. (US 2017/0369052 A1, “Nagy”) in view of Urmson et al. (US 8,965,621 B1, “Urmson”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Nagy, discloses systems and methods for controlling an autonomous vehicle.  One method includes receiving, with an electronic processor of the autonomous vehicle, a profile selection.  The method further includes receiving, with the electronic processor, a driver profile including a plurality of settings based on the profile selection.  The method further includes, when the autonomous vehicle is operating in an autonomous driving mode, controlling, with the electronic processor, at least one vehicle control system 

Urmson discloses systems and methods for controlling a vehicle. A safe envelope driving pattern is determined to control the vehicle in an autonomous mode. User identification data and sensor data are received from one or more sensors associated with the vehicle. A driver-specific driving pattern is determined based on the received sensor data and the user identification data. Operation of the vehicle is controlled in the autonomous mode based on the identification of the user in the driver's seat, the safe envelope driving pattern, and the user-specific driving pattern.

With respect to independent claim 1, Nagy taken either individually or in combination with other prior art of record fails to teach or suggest: changing the calculated setpoint value to a value within the allowed range of values in response to the calculated setpoint value for the at least one variable controller parameter not being included in the range of values; and outputting the setpoint value for the at least one variable controller parameter, wherein the controller is configured to adjust the at least one variable controller parameter in order to control a vehicle system of the transportation vehicle, and wherein the value within the allowed range of values is within a minimum difference from the calculated setpoint value for the at least one variable controller parameter.

Claim 11 recites substantially similar limitations as claim 1 and is allowed for the same reasons as claim 1. 

Claims 3-10 and 13-15 are allowed because they depend from an allowed claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668